In re Confidential Party (T.A.); Disciplinary Counsel LSBA; — Plaintiffs); applying for petition for transfer to disability inactive status.
PER CURIAM. *
Considering the joint motion to transfer to disability status presented by respondent, Trudy Avants, and Disciplinary Counsel, IT IS ORDERED that Trudy Avants be transferred to disability inactive status for an indefinite period and until the further order of the Court. Any pending disciplinary proceedings against the respondent shall be held in abeyance. Supreme Court Rule 19, Section 22(C).

Traylor, J. not on panel. Rule IV, Part 2, § 3.